DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The AF/D under 37 CFR 1.132 filed on 10/13/2021 is insufficient to overcome the rejection of claim 1 based upon NOverdose reference as set forth in the last Office action because:  
It refers only to the system described in the above referenced application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims.
The affiant states “Based on my reading of the cited reference and the Drakulich article, it is my understanding and belief that the “NOverdose” application does not directly contact the 9-1-1 service automatically upon the timer reaching the predetermined amount of time. Instead, the “NOverdose” application requires that a caregiver or a responder physically trigger an alert, which would then cause an automated text to be sent to the 9-1-1 service. If no caregiver or responder physically triggers the alert, then the 9-1-1 service would not be contacted.” as recited on items 11-12 of pages 3-4 and item 13 of page 4. 
This declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims since the claim 1 limitation “initiating, by the user, a timer with a predetermined amount of time; 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 
Response to Arguments
Applicant's arguments, filed on 10/13/2021, have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitations.
Independent Claim 1   
 Applicants' argument – “… Therefore, NOverdose does not contact emergency personnel (e.g. 9-1-1) directly but instead requires that an individual (a caregiver or responder) physically trigger an alert in order for an automated text to be sent to 9-1-1.  For at least the above reasons, the NOverdose reference does not disclose all of the limitations of claim 1. This deficiency is not remedied by Vieri et al., which only discloses general techniques for converting text messages to speech. As such, it is respectfully submitted that claim 1 is not unpatentable over NOverdose in view of Vieri et al.” as recited in page 6 of remark, date 10/13/2021.
	Examiner's response – 

The explanation of the Examiner’s arguments is already addressed in the above paragraph (refer to Response to Amendment).
Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 103 with NOverdose in view of Vieri et al. reference is adequate.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NOverdose (Alert your family, friends, and nearby naloxone carriers, 2017, http://noverdoseapp.com/, cited by IDS) in view of Vieri et al. (US 2010/0076767).
With regard claim 1, NOverdose discloses a method for alerting emergency personnel in the event of medical distress by a user (page 1, title “Alert your 
providing a mobile application (i.e. NOverdose, see pages 1, 3, 4 showing the NOverdose app on mobile devices) for use on a mobile device (see pages 1, 3, 4 showing mobile devices);
initializing, by the user, of the mobile application on the mobile device (see pages 1, where Life Saving Emergency Alert App will be installed to the mobile device by the user);
recording, by the mobile application, of a location of the user and a drug taken by the user (page 1, 3, 4 “GPS coordinates” on mobile device screen);
initiating, by the user, a timer with a predetermined amount of time (i.e. Dose Monitor, page 2, “Dose Monitor, take your dose and set a timer to ensure you’re ok-Make sure you turn it off before the timer hits 0:00 if not, help will be...”);
upon the timer reaching the predetermined amount of time expiring without the mobile device receiving any further input by the user, transmitting, by the mobile application, a first message to a remote server, the first message comprising the location of the user and the drug taken (i.e. Dose Monitor, page 2, “Dose Monitor, take your dose and set a timer to ensure you’re ok - Make sure you turn it off before the timer hits 0:00 if not, help will be...”; “Chatroom, when you’ve called for help, a private, anonymous chatroom between 
determining, by the remote server, an appropriate one of emergency personnel to contact, based, at least in part, on the location of the user (Page 2, Volunteer Naloxone Carrier, if you carry naloxone you can turn on notifications for nearby alerts to help out someone in need);
contacting, by the remote server, the appropriate one of emergency personnel by telephone (Page 2, Volunteer Naloxone Carrier, if you carry naloxone you can turn on notifications for nearby alerts to help out someone in need, where the mobile phone is considered as the telephone); and
transmitting the message to the appropriate one of emergency personnel over telephone (page 3, on the right side mobile device see under “emergency contacts”: Use default emergency text message, where the mobile phone a considered as the telephone).
NOverdose discloses all of the subject matter as described in the above paragraph except for specifically teaching converting, by the remote server, the first message into an audio message using a text-to-voice converter.
	However, Vieri et al. teaches converting, by the remote server, the first message into an audio message using a text-to-voice converter (Fig.5 and para.25 and 29-31) in order to communicate vocally with another person with a single telephone line simply by writing a text, with no need of loudspeakers and microphones or subscriptions to services permitting calling via the Internet (para.26). 

With regard claim 2, NOverdose further discloses wherein the recording, by the mobile application, of the location of the user and the drug taken by the user further comprises recording of a name of the user and a current time (pages 1, 3, and 4 displaying “GPS coordinates on the screens of the mobile devices).
With regard claim 3, NOverdose further discloses wherein the location of the user may be determined by a location detection sensor located on the mobile device (i.e. GPS sensor inherently disclosed; pages 1, 3, 4 displaying “GPS coordinates” on the screens of the mobile devices).
With regard claim 4, NOverdose further discloses wherein the location detection sensor is a Global Positioning System sensor (i.e. GPS sensor inherently disclosed; pages 1, 3, 4 displaying “GPS coordinates” on the screens of the mobile devices).
With regard claim 6, NOverdose further discloses wherein the appropriate one of emergency personnel is a 9-1-1 dispatcher (page 2, Features “Alert Button, let your family, nearby naloxone carriers, and/or 911 know you need help”; page 3, displaying emergency contact information on the screens of the mobile phones).
With regard claim 7, NOverdose further discloses wherein the determining the appropriate one of emergency personnel to contact is by instructions included with the first message or by the remote server based, at least in part, on the location of the user (page 1, where we notify who you choose with your GPS coordinates so they can get to you fast).
With regard claim 8, NOverdose further discloses contacting, by the appropriate one of emergency personnel, the user by telephone prior to dispatching emergency personnel to the location of the user (page 2, Alert Button -- Let your family, nearby naloxone carriers, and/or 911 know you need help).
Conclusion
Reference(s) US 2015/0137972 is cited because it is put pertinent to the System and method for disseminating information and implementing medical interventions to facilitate the safe emergence of users from predicaments. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633